was committed by discharging a firearm. We therefore conclude that the
                             district court did not err in denying appellant's motion. Accordingly, we
                                         ORDER the judgment of the district court AFFIRMED. 2




                                                                Cherry


                             cc: Hon. Richard Wagner, District Judge
                                  William 0. Gibbons
                                  Lander County District Attorney
                                  Attorney General/Carson City
                                  Lander County Clerk




                                   2We   have reviewed all documents that appellant has submitted in
                             proper person to the clerk of this court in this matter, and we conclude
                             that no relief based upon those submissions is warranted. To the extent
                             that appellant has attempted to present claims or facts in those
                             submissions which were not previously presented in the proceedings
                             below, we have declined to consider them in the first instance.

    SUPREME COURT
            OF
         NEVADA
                                                                  2
   (0) I947A


VineLIN ,,:;2„;     t,   I                                                                               EMS1